EXHIBIT Unaudited condensed combined pro forma balance sheet as of March 31, 2008; and unaudited condensed combined pro forma statement of operations for the period from inception through March 31, 2008 Blue Earth Solutions, Inc. UNAUDITED CONDENSED COMBINED PRO FORMA BALANCE SHEET RM Health International Blue Earth Solutions Adjusted Inc. Inc. Combined Pro Forma ProForma As of March 31, 2008 Totals Adjustments AJE Totals ASSETS Current Assets: Cash $ 10,350 $ 15,150 25,500 $ - $ 25,500 Accounts receivable - Deposits 1,000 - 1,000 - 1,000 Other current assets - Total Current Assets 11,350 15,150 26,500 - 26,500 Fixed Assets, Net: - 545,417 545,417 - 545,417 TOTAL ASSETS $ 11,350 $ 560,567 $ 571,917 $ - $ 571,917 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable $ 3,160 $ - $ 3,160 $ - $ 3,160 Related party payable 9,750 200,000 209,750 - Other current liabilities - Total Current Liabilities 12,910 200,000 212,910 - 212,910 Long-Term Liabilities: Convertible notes payable - Total Long-Term Payables - Total Liabilities 12,910 200,000 212,910 - 212,910 Stockholders' Equity: Preferred stock - 437 437 - 437 - Common stock 6,759 7,000 13,759 14,000 [1] 27,759 - Additional paid-in capital 20,926 357,713 378,639 (14,000) [1] 335,394 (29,245) [2] Accumulated deficit (29,245) (4,583) (33,828) 29,245 [2] (4,583) Total Stockholders' Equity (1,560) 360,567 359,007 - 359,007 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 11,350 $ 560,567 $ 571,917 $ - $ 571,917 - [1] To record the issuance of 21,000,000 shares of common stock in the acquisition of Blue Earth Solutions, Inc. [2] To eliminate accumulated defict of RM Health International, Inc. Blue Earth Solutions, Inc. UNAUDITED
